                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     YASMIN JENKINS,                                    Case No. 18-cv-04836-DMR
                                   8                    Plaintiff,
                                                                                            ORDER SANCTIONING PLAINTIFF'S
                                   9             v.                                         COUNSEL
                                  10     DANIEL CANCILLA, et al.,                           Re: Dkt. Nos. 35, 37
                                  11                    Defendants.

                                  12          On October 31, 2018, defense counsel filed a unilateral case management conference
Northern District of California
 United States District Court




                                  13   statement explaining that “there has been no communication from plaintiff’s counsel.” [Docket
                                  14   No. 24.] On November 7, 2018, the court held the initial case management conference. Plaintiff’s
                                  15   counsel Alieu Iscandari failed to appear. [Docket No. 28.] In response to an order to show cause,
                                  16   Mr. Iscandari explained that his non-appearance was “occasioned by a calendaring error.” He
                                  17   apologized, and assured the court that he “will work towards making sure that this mistake does
                                  18   not reoccur.” [Docket No. 30.] The court discharged the order to show cause based on Mr.
                                  19   Iscandari’s representations to the court. [Docket No. 31.]
                                  20          On January 10, 2019, the court issued a notice that the parties had failed to file a joint case
                                  21   management statement by the January 9 deadline. On January 16, 2019, Mr. Iscandari failed to
                                  22   appear at the rescheduled case management conference for the second consecutive time. The
                                  23   court learned from defense counsel that the joint case management conference statement had been
                                  24   delayed because Mr. Iscandari had yet again failed to participate in a timely manner. [Docket No.
                                  25   36.] Another order to show cause ensued. [Docket No. 35.] This time, Mr. Iscandari explains
                                  26   that he failed to appear because he was suffering from bronchitis “that rendered me unable to
                                  27   speak above an audible whisper,” and for which he sought treatment at Kaiser. On January 15, he
                                  28   left a voicemail for a colleague asking her to cover the court proceeding, but did not give her the
                                   1   case number or courtroom. When she attempted to reach him, he was “unavailable.” [Docket No.

                                   2   37.] Mr. Iscandari offers no explanation for why he once again did not timely participate in the

                                   3   preparation of the joint case management statement, or why, if his voice was impaired, he could

                                   4   not simply email or text his colleague with the case information. Mr. Iscandari’s pattern of

                                   5   behavior demonstrates a lack of diligence, and does not live up to his promise to “make sure” that

                                   6   this type of behavior did not happen again.

                                   7          Mr. Iscandari’s opposing counsel made two unnecessary court appearances solely as a

                                   8   result of Mr. Iscandari’s conduct. Mr. Iscandari is sanctioned $250, payable within seven days to

                                   9   Clapp Moroney Vucinich Beeman Scheley, as partial reimbursement for attorneys’ fees incurred

                                  10   in making those court appearances. Any further unprofessional conduct by Mr. Iscandari may

                                  11   result in his referral to the Court’s Standing Committee on Professional Conduct.

                                  12          IT IS SO ORDERED.                                              ISTRIC
                                                                                                         ES D
Northern District of California




                                                                                                        T          TC
 United States District Court




                                  13   Dated: January 28, 2019                                        TA




                                                                                                                            O
                                                                                                 S




                                                                                                                             U
                                                                                                ED


                                  14                                                    ______________________________________




                                                                                                                              RT
                                                                                                               ERED
                                                                                                             DRyu
                                                                                            UNIT




                                                                                                     S O O
                                                                                                     Donna RM.
                                  15                                                           IT ISStates
                                                                                              United       Magistrate Judge




                                                                                                                                    R NIA
                                  16
                                                                                                                                u
                                                                                                                      a M. Ry
                                                                                            NO




                                                                                                              onn
                                                                                                      Judge D
                                  17


                                                                                                                                    FO
                                                                                             RT




                                                                                                                                LI
                                  18
                                                                                                     ER
                                                                                                H




                                                                                                                            A
                                                                                                          N                     C
                                                                                                                            F
                                  19                                                                          D IS T IC T O
                                                                                                                    R
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
